DETAILED ACTION
This action is responsive to the application No.16/035,708 filed on 07/16/2018.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
Response to Amendment
Applicant's arguments received on 09/28/2020 in which claims 1 and 21-23 have amended, claims 1 and 21 are independent claims. Claims 10-20 have been cancelled. Claims 1-9 and 21-25 have been examined and are pending in this application. 
Claim Objections
	The dependent claims 24 and 25 are duplicated claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 8-9 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohr (US 2005/0133894 A1; hereinafter ‘Bohr’).
Regarding independent claim 1, Bohr’s Fig. 4 discloses a semiconductor device, comprising:
a substrate (201, [0021]) having at least one electronic component (250, [0021]) therein;
a conductive layer (204/213, [0017 and 0021]) having a plurality of lines patterns (plurality part of metal lines 204 and vias 213, see Fig. 4) over and electrically connected (212/213 (connected with 250), [0021]), see Fig. 4) to the at least one electronic component (250, see Fig. 4);
a passivation layer (210, [0020]) over the conductive layer (204); and
a bump structure (202/215, [0022]) comprising a main part (202) and a plurality of protruding parts (i.e., the part sticking out or projecting of element 215 connected with metal lines 204 and vias 213, see Fig. 4) protruding out from the main part (202),
wherein the protruding parts (i.e., the part sticking out or projecting of element 215 connected with plurality part of metal lines 204, see Fig. 4) penetrate through the passivation layer (210) and are electrically connected (see Fig. 4) to the lines patterns (plurality part of metal lines 204 and vias 213) of the conductive layer (204) respectively, and
wherein from a top view (Fig. 4 shown the top view of die interconnection), a projection area of each of the protruding parts (i.e., the part sticking out or projecting of element 215 connected with metal lines 204, see Fig. 4) is completely within a 
Regarding claim 2, Bohr’s Fig. 4 discloses the semiconductor device of claim 1, further comprising 
another conductive layer (213, [0021]) between the conductive layer (204) and the substrate (the region of substrate 201 under the element 212), wherein an extending direction (i.e., vertical direction) of the another conductive layer (213) is different from an extending direction (i.e., horizontal direction) of the conductive layer (204).
Regarding claim 3, Bohr’s Fig. 4 discloses the semiconductor device of claim 1, wherein 
the line patterns (204) comprise a plurality of first line patterns (see Examiner mark-up Fig. 11l above) and a plurality of second line patterns (Note: Die 200 may also contain multiple additional lower layer metal lines, such as top-1 metal line 212, [0021]) arranged alternately (i.e., one after the other, see Fig. 4), and the protruding parts (i.e., the part sticking out or projecting of element 215 connected with metal lines 204, see Fig. 4) of the bump structure (202/215) physically contact (i.e., connected with) the first line patterns (plurality part of metal lines 204) of the conductive layer (204).
Regarding claim 5, Bohr’s Fig. 4 discloses the semiconductor device of claim 1, wherein 
the bump structure (202/215) comprises a bump (202) and an under bump metallization (UBM) (215) between the bump (202) and the passivation layer (210).
Regarding claim 8, Bohr’s Fig. 4 discloses the semiconductor device of claim 1, wherein 
the protruding parts of the bump structure (202/215) are in a form of islands (Fig. 4 shown the protruding parts of the bump structure (202/215) is island shaped), strips or combinations thereof (see Fig. 4).
Regarding claim 9, Bohr’s Fig. 4 discloses the semiconductor device of claim 1, wherein 
the at least one electronic component (250) comprises an integrated passive device (Integrated circuits 250, such as capacitors, [0021], Note: see in light application specification paragraph 0009 and 0036).
Regarding independent claim 21, Bohr’s Fig. 4 discloses a semiconductor device, comprising:
a semiconductor substrate (201, [0021]) having at least one electronic component therein (250, [0021]);
a plurality of conductive line patterns (204/213, [0017 and 0021]) electrically connected (212/213, [0021]), see Fig. 4) to the at least one electronic component (250, see Fig. 4); and
at least one bump structure (202/215, [0022]) electrically connected to the conductive line patterns (204/213) and comprising a main part (202) and a plurality of protruding part (i.e., the part sticking out or projecting of element 215 connected with metal lines 204 and vias 213, see Fig. 4) each protruding out from the main part (202, see Fig. 4).
Regarding claim 22, Bohr’s Fig. 4 discloses the semiconductor device of claim 21, further comprising 
a passivation layer (210, [0020]) over the conductive line patterns (204/213) and aside the protruding parts (Fig. 4) of the bump structure (202/215).
Regarding claim 23, Bohr’s Fig. 4 discloses the semiconductor device of claim 22, wherein 
the plurality protruding part (i.e., the part sticking out or projecting of element 215 connected with plurality part of metal lines 204 and vias 213, see Fig. 4) are in physical contact (i.e., direct contact) with the conductive line patterns (204/213), respectively.
Regarding claim 24, Bohr’s Fig. 4 discloses the semiconductor device of claim 21, wherein 
the at least one electronic component (250) comprises an integrated passive device (Integrated circuits 250, such as capacitors, [0021], Note: see in light application specification paragraph 0009 and 0036).
Regarding claim 25, Bohr’s Fig. 4 discloses the semiconductor device of claim 21, wherein 
the at least one electronic component (250) comprises an integrated passive device (Integrated circuits 250, such as capacitors, [0021], Note: see in light application specification paragraph 0009 and 0036).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Bohr (US 2005/0133894 A1; hereinafter ‘Bohr’), in view of KIM (US 2019/0206785 A1; hereinafter ‘Kim’).
Regarding claim 4, Bohr’s Fig. 4 discloses the semiconductor device of claim 1, wherein 
the protruding parts (i.e., the part sticking out or projecting of element 215 connected with plurality part of metal lines 204, see Fig. 4) of the bump structure (202/215, [0022]) physically contact the wide parts (part of metal lines 204, see Fig. 4)  of the line patterns (plurality part of metal lines 204 and vias 213, see Fig. 4).
Bohr does not explicitly disclose
each of the line patterns has a plurality of wide parts and a plurality of narrow parts arranged alternately,
Kim’s Fig. 9 discloses each of the line patterns (part of wiring pattern 142c and via 143c, see Fig. 9, [0060]) has a plurality of wide parts (part of 142c) and a plurality of narrow parts (part of 143c) arranged alternately (they are arranged alternately, see Fig. 9),
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Kim to teachings of Bohr such as applied the plurality the line patterns having the wide parts and narrow parts arranged alternately (Kim Fig. 9) of Kim modifies the line pattern (Bohr Fig. 4) of Bohr. One of ordinary skill in the art would have been motivated to make this modification in order increased the conductivity and resistance between wide part of line pattern and conductive path or conductive wire.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Bohr (US 2005/0133894 A1; hereinafter ‘Bohr’), in view of JEON (US 2014/0145327 A1; hereinafter ‘Jeon’).
Regarding claim 6, Bohr’s Fig. 4 discloses the semiconductor device of claim 5, wherein 
the bump (202),
not explicitly disclose the bump comprises a lower bump and an upper bump made by different materials.
Jeon’s Fig. 2 teaches the bump (200, Fig. 5, [0044]) comprises a lower bump (210, [0044]) and an upper bump (220, [0044]) made by different materials (lower bump 210 may include various metals, for example, nickel (Ni), copper (Cu), palladium (Pd), platinum (Pt), gold (Au) or combinations thereof.  The first upper bump 220 may be conductive paste, e.g., solder paste or metal paste.  For example, the first upper bump 220 may be made of, e.g., a tin-silver (SnAg) alloy or tin (Sn).  For example, the first lower bump 210 may be made of copper, and the first upper bump 220 may be made of a tin-silver (SnAg) alloy, [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Jeon to teachings of Bohr such as applied the bump 200 comprises a lower bump 210 and an upper bump 220 made by different materials (Jeon Fig. 2) of Jeon modifies the bump 202 (Bohr Fig. 4) of Bohr. One of ordinary skill in the art would have been motivated to make this modification in order to enhancing the bonding strength, and functional multiple enable one material to another material to be better conductivity, low diffusion and better conductive.
Regarding claim 7, Bohr’s Fig. 4 discloses the semiconductor device of claim 6, wherein 
the bump (202).
Bohr does not explicitly disclose
the UBM layer and a portion of the lower bump constitute the protruding parts of the bump structure.
Jeon’s Fig. 2 teaches the UBM layer (230, Fig. 3, [0050], Jeon) and a portion (i.e., where is the region to form the lower bump 210, see Fig. 2, Jeon) of the lower bump (210, Jeon) constitute (i.e., to be the parts that form something) the protruding parts (the remaining portion of the lower bump 210 may having protrude part 212 on the insulation layer 120, see Fig. 2, Jeon) of the bump structure (the combination of bump 200 (comprising upper bump 220 and lower bump 210) and conductive pattern 230, see Fig. 2, [0049], Jeon).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Jeon to teachings of Bohr such as applied the UBM layer and a portion of the lower bump constitute the protruding parts of the bump structure (Jeon Fig. 2) of Jeon modifies the bump 202 (Bohr Fig. 4) of Bohr. One of ordinary skill in the art would have been motivated to make this modification in order to enable good connection through a conventional multilayer damascene structure.
Response to Arguments

Applicant’s arguments with respect to claims 1-9 and 21-25 have been considered but are moot because a new reference (Bohr figures. 4) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG  LE/
Examiner, Art Unit 2815